
	
		II
		111th CONGRESS
		2d Session
		S. 3403
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Fish and Wildlife Improvement Act of 1978 to
		  exempt subsistence users in the State of Alaska from the prohibition on
		  taking.
	
	
		1.Exemption for subsistence
			 usersSection 3(h)(2) of the
			 Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 712(1)) is amended by
			 adding at the end: A taking authorized under this section shall be
			 exempt from the prohibition on taking under section 1 of the Migratory Bird
			 Hunting and Conservation Stamp Act (16 U.S.C. 718a). 
		
